DETAILED ACTION
This office action is in response to Applicant’s submission filed on 6 December 2020.   
Claims 1-2, 4-5, 9, 13, 15, 17-18, 34-40, 42 are pending.
Claims 3, 6-8, 10-12, 14, 16, 19-33, 41 are cancelled.
Claims 1, 17, 34 were amended.
Claim 42 is new.
Rejections under 35 USC 112 for claims 1-2, 4-5, 9, 13, 15, 17-18, 34-40 are withdrawn in view of the amendments / arguments presented by the applicant.
Rejections under 35 USC 101 for claims 1-2, 4-5, 9, 13, 15, 17-18, 34-40 are withdrawn in view of the amendments / arguments presented by the applicant and the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019).
Claims 1-2, 4-5, 9, 13, 15, 17-18, 34-40, 42 are allowed.



Allowable Subject Matter

Claims 1-2, 4-5, 9, 13, 15, 17-18, 34-40, 42 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-2, 4-5, 9, 13, 15, 17-18, 34-40, 42.  
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “identify a content type indicated by the one or more n-grams of the text input using a classifier model, wherein the classifier model is trained with a set of text segments and associated content type labels for each text segment, wherein the content type identifies a subject matter of the one or more n-gram of the text inputs, the subject matter being representable in a plurality of representation formats; In response to identifying the content type for the text input, select a single statistical model from among a set of statistical models, wherein each statistical model of the set of statistical models is associated with a respective content type …; Generate, with the selected statistical model, a relevance estimate for a content item ….”,  
Claims 17 and 34 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 17 and 34, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims 2, 4-5, 9, 13, 15 / 18 / 35-40, which include all the limitations of the independent claims 1 / 17 / 34, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126